DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 06/24/2019.
No priority date is claimed.  Therefore, the effective filing date of this application is 06/24/2019.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 06/24/2019 and 02/17/2020 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are enclosed with this Office action.

Drawings

The drawings are objected to because they fail to show necessary textual labels of features or symbols in Fig. 1 as described in the specification.  For example, placing a label, "Program", with element 110 of Fig. 1, would give the viewer necessary detail to fully understand this element at a glance.  A descriptive textual label for each numbered element in these figures would be needed to better understand these figures without substantial analysis of the detailed specification.  Any structural detail that is of sufficient importance to be described 
         "(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable.
          (o) Legends. Suitable descriptive legends may be used, or may be required by the Examiner, where necessary for understanding of the drawing, subject to approval by the Office. They should contain as few words as possible."

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 15 and 20 of copending Application No. 16/792,708 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4, 15 and 20 of the copending application anticipate and/or suggest all limitations as recited in claims 1, 15 and 18 of this instant application.


Instant Application				Copending Application 16/792,708
Claim 1		rejected by		Claim 4
Claim 15		rejected by		Claim 15
Claim 18		rejected by		Claim 20

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps that must be tied to a machine (e.g., a first client, a program split, etc.), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting an improved method/technique for performing an entity resolution operation using a secure multi-party computation is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-14 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 15, claim 15 recites a system comprising a memory and a processor (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of 

Regarding claim 18, claim 18 recites a computer program product comprising a computer readable storage medium (i.e., interpreted as including memory/storage devices and excluding transitory signals per se (see Specification, [0077])) having program instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 18 reciting an improved method/technique for performing an entity resolution operation using a secure multi-party computation is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 18 as well as its dependent claims 19-20 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 5, 9-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3 and claim 5, claim 3 recites “wherein the third program split is not accessible by the first client” while claim 5 recites “wherein the third program split is accessible by the first client”.  It is unclear whether the third program split is accessible by the first client.  Therefore, the scope of the claimed invention is unclear.
Claim 9 recites the limitation "the first software client" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the second program split" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the first software client" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Also, it should be noted that there is one instance of “the first software client” recited in claim 13.

Claim 12 recites the limitation "the second software client" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Also, it should be noted that there are two instances of “the second software client” recited in claim 13 and claim 14.

Claim 14 recites the limitation "the first identifier attribute" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the second software client" in line 2 and the limitation “the second program split” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim 17 recites the limitation "the first software client" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 (effective filing date 06/24/2019) are rejected under 35 U.S.C. 103 as being unpatentable over Krauss (U.S. Publication No. 2015/0220588, Publication date 08/06/2015), and further in view of Yan (U.S. Publication No. 2016/0205114, Publication date 07/14/2016).

As to claim 1, Krauss teaches:
“A method” (see Krauss, Abstract, Fig. 1 and Fig 3 for performing an entity resolution operation of an observed entity based on observation data) comprising:
“receiving, from a first client, a first request to perform an entity resolution operation” (see Krauss, Fig. 3 and [0039] for receiving an observation from data source, wherein the received observation data triggering the entity resolution process (i.e., determining a resolved entity for the observed entity) can be interpreted as equivalent to a request as recited, and wherein the data source (e.g., a computer/device (see [0028])) can be interpreted as a client as recited), 
“wherein the first request is related to a first record uploaded by the first client, wherein the first record has one or more first attributes, and wherein the first record is stored in a secure data store” (see Krauss, [0027] wherein the observation data regarding an observed entity received from the data source and including one or more features as disclosed is interpreted as a first record uploaded from the first entity as recited; also see [0029] wherein observations received from data source are stored in the data store (i.e., secure data store));
“transmitting, the first request, to a first program split of a [processing system]” (see Krauss, Fig. 1 and [0040] for assigning/transmitting the observed entity (i.e., the observation) from feature recognition program to the processing nodes wherein any component of a system (e.g., instance of a program, a module, a node, etc.) can be interpreted as program split of the 
“performing, by the first program split of the [computing system] and by a third program split of the [computing system] and based on the received request, an entity resolution operation related to the first record and one or more second records uploaded to the secure data store by a second client” (see Kauss, Fig. 1, Fig. 3 and [0040]-[0041] for performing a process of resolving the observed entity based on observation (i.e., entity resolution operation) and candidate data (e.g., candidate entities/records (see [0011]) received from data sources) by combination of data storage access node(s) and processing node(s) or combination of programs, wherein each node or program or thread can be interpreted as a program split of the system, e.g., wherein a processing node can be interpreted as a first program split, and a data storage access node can be interpreted as a third program split as broadly recited; also see [0042]),
“wherein the third program split of the secure multi-party computation operates in the secure data store” (see Krauss, [0029] and [0041] wherein a data storage access program or node (i.e., third program split) operates in association with the data store (i.e., secure data store)).
However, Krauss does not explicitly teach a feature of implementing a computing system as a secure multi-party computation.
On the other hand, Yan teaches a feature of implementing a computing system as a secure multi-party computation (see Yan, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan's teaching to Krauss’s system by implementing the processing system for performing entity resolution operation/process for an observed entity as a secure multi-party computation.  Ordinarily skilled artisan would have been motivated to do Yan (see [0032]) to provide Krauss’s system with an effective way to protect the private data of parties/entities in the system.  In addition, both of the references (Krauss and Yan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing a system for processing data from a plurality of sources/devices.  This close relation between both of the references highly suggests an expectation of success.

As to claim 2, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the first program split is only accessible by the first client” (see Krauss, [0049] for assigning each observation entity (i.e., observation) from a data source (i.e., client (see [0028])) to a processing node (i.e., first program split)).

As to claim 3, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the first program split is unable to perform the entity resolution operation without the third program split” (see Krauss, Fig. 1 and [0039]-[0040] for processing an observed entity (e.g., an observation) to determine a resolved entity based on the performance of data store access node(s), processing node(s) and/or combination of its program instances/threads, wherein each node/program/thread can be interpreted as a program split; also Yan, [0032] for performing an operation/process by collaboratively computing/processing), and 
“wherein the third program split is not accessible by the first client” (see Krauss, [0041] wherein the data source (i.e., a device/client) cannot access threads running inside a data storage access node).

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the secure multi-party computation includes a second program split” (see Krauss, Fig. 1 and [0041] wherein the system includes a plurality of nodes, programs and threads wherein each node/program/thread is interpreted as a program split; also see Yan, [0032] for collaboratively computing by parties, wherein each portion of computing/processing by a party is interpreted as a program split), and 
“wherein the second program split is only accessible by the second client” (see Krauss, [0049] for assigning each observed entity to a processing based on entity type (i.e.. data from different data source (i.e., client) is handled by different processing node; also see Yan, [0032] for collaboratively computing by parties, wherein each portion of computing/processing by a party is interpreted as a program split), and 
“wherein the first program split is unable to perform the entity resolution operation without the second program split” (see Krauss, Fig. 1 and [0039]-[0040] for processing an observed entity (e.g., an observation) to determine a resolved entity based on the performance of data store access node(s), processing node(s) and/or combination of its program Yan, [0032] for performing an operation/process by collaboratively computing/processing).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the third program split is accessible by the first client” (see Krauss, Fig. 1 for communicating between different nodes/components in the system and see [0039]-[0040] for processing an observed entity (e.g., an observation) to determine a resolved entity based on the performance of data store access node(s), processing node(s) and/or combination of its program instances/threads, wherein each node/program/thread can be interpreted as a program split).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 5 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the first client cannot discern any meaning regarding the secure data store” (see Yan, [0032] the secure multi-party computation (SMC ) keeps data of individual parties as secret), and 
“wherein the second client cannot discern any meaning regarding the secure data store” (see Yan, [0032] the secure multi-party computation (SMC ) keeps data of individual parties as secret).



Krauss as modified by Yan teaches:
“wherein software is provided as a service in a cloud environment” (see Krauss, Fig. 1 and [0031]-[0032] for implementing a system in a cloud computing environment, wherein functions of the cloud computing environment is interpreted as services in the cloud environment; also see Yan, [0050] for cloud server provider), and 
“wherein at least one split of the secure multi-party computation is located on a cloud computer system of a cloud computing service provider” (see Krauss, Fig. 1 and [0031]-[0032] for implementing a system in a cloud computing environment, wherein each node can be interpreted as a cloud computer system, wherein functions of the cloud computing environment is interpreted as services in the cloud environment; also see Yan, [0050] for cloud server provider), and 
“wherein the secure data store is located on the cloud computer system” (see Krauss, [0030] wherein data store (i.e., secure data store) may reside on one or more data store access nodes or one or one or more processing nodes).

As to claim 8, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the entity resolution operation is a relationship detection based on a predetermined set of rules” (see Krauss, [0011] for determining a relationship between an 

As to claim 9, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“transmitting, by the first software client and before the receiving the first request, the first record to the secure multi-party computation” (see Krauss, [0026] for providing data over network from data source(s), wherein data representing each observed entity is interpreted as a record (see [0027]); also see Yan, [0032]); and
“inserting, by the first program split of the secure multi-party computation, the first record into the secure data store” (see Krauss, [0031] and [0039] for receiving observations (i.e., records) from data source and storing the observations in data store; also see [0029] for an observed entity library stored in the data store),
“wherein the second client is unable to access any first records in the secure data store transmitted from the first client” (see Krauss, Fig. 1 and [0030] wherein data in the data store can be accessed by programs on the data store access nodes and the processing nodes and not by data sources (i.e., clients)).

As to claim 10, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
Krauss, [0026] for providing data over network from data source(s), wherein data representing each observed entity is interpreted as a record (see [0027]); also see Yan, [0032]); and
“inserting, by the second program split of the secure multi-party computation, the second record into the secure data store” (see Krauss, [0031] and [0039] for receiving observations (i.e., records) from data source and storing the observations in data store; also see [0029] for an observed entity library stored in the data store),
“wherein the first client is unable to access any second records in the secure data store transmitted from the second client” (see Krauss, Fig. 1 and [0030] wherein data in the data store can be accessed by programs on the data store access nodes and the processing nodes and not by data sources (i.e., clients)), and
“wherein the second client is unable to access any first records in the secure data store transmitted from the first client” (see Krauss, Fig. 1 and [0030] wherein data in the data store can be accessed by programs on the data store access nodes and the processing nodes and not by data sources (i.e., clients))

As to claim 11, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein performing the entity resolution operation” (see Krauss, Fig. 3) comprises:
Krauss, Fig. 3, elements 306, 308 and 310 for determining a resolved entity based comparison between an observed entity and a candidate entity; also see [0042]); and
“notifying the first software client of the result” (see Krauss, Fig. 3, element 312 for sending data/result to data store access program (i.e., first software client); also see [0060] for notifying data store access program of such newly stored resolved entity and determined relationship data; also see Yan, [0032] for making the outcome/result available to all the parties).

As to claim 12, this claim is rejected based on the same arguments as above to reject claim 11 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the first record includes an identifier attribute of the one or more first attributes, and wherein the second record includes a second identifier attribute of the one or more second attributes” (see Krauss, [0027] wherein each observation represents a record regarding an entity, each entity/record includes one or more features/attributes including a unique identifier feature/attribute (see [0057]), wherein the method further comprises:
“sending the second identifier attribute to the second software client” (see Krauss, Fig. 3, element 312 for sending data/result (e.g., the resolved entity) to data store access program (i.e., the second software client) wherein the resolved entity must be identified by a unique identifier feature/attribute; also see Yan, [0032] for providing outcome/result to all the parties/clients).


Krauss as modified by Yan teaches:
“notifying the second software client of the first software client” (see Krauss, [0047] for feature of notification between components in the system; also see Yan, [0032] for allowing parties to collaboratively computing a global function/operation of their private data).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 13 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“sending the first identifier attribute to the second software client” (see Krauss, Fig. 3, element 312 for sending data/result (e.g., the resolved entity) to data store access program (i.e., the second software client) wherein the resolved entity must be identified by a unique identifier feature/attribute; also see Yan, [0032] for providing outcome/result to all the parties/clients).

As to claim 15, Krauss teaches:
“A system” (see Krauss, Abstract, Fig. 1 and Fig 3 for performing an entity resolution operation of an observed entity based on observation data) comprising:
“a memory” (see Krauss, Fig. 4); and
“a processor, the processor communicatively coupled to the memory, the processor configured to” (see Krauss, Fig. 4 and [0068]):
“receive, from a first client, a first request to perform an entity resolution operation” (see Krauss, Fig. 3 and [0039] for receiving an observation from data source, wherein the received 
“wherein the first request is related to a first record uploaded by the first client, wherein the first record has one or more first attributes, and wherein the first record is stored in a secure data store” (see Krauss, [0027] wherein the observation data regarding an observed entity received from the data source and including one or more features as disclosed is interpreted as a first record uploaded from the first entity as recited; also see [0029] wherein observations received from data source are stored in the data store (i.e., secure data store));
“transmit, the first request, to a first program split of a [processing system]” (see Krauss, Fig. 1 and [0040] for assigning/transmitting the observed entity (i.e., the observation) from feature recognition program to the processing nodes wherein any component of a system (e.g., instance of a program, a module, a node, etc.) can be interpreted as program split of the system, wherein any communication/message between components/nodes can be broadly interpreted as request as recited); and
“perform, by the first program split of the [computing system] and by a third program split of the [computing system] and based on the received request, an entity resolution operation related to the first record and one or more second records uploaded to the secure data store by a second client” (see Kauss, Fig. 1, Fig. 3 and [0040]-[0041] for performing a process of resolving the observed entity based on observation (i.e., entity resolution operation) and candidate data (e.g., candidate entities/records (see [0011]) received from data sources), by combination of data storage access node(s) and processing node(s) or combination of programs, wherein each node or program or thread can be interpreted as a program split of the system, e.g., wherein a processing 
“wherein the third program split of the secure multi-party computation operates in the secure data store” (see Krauss, [0029] and [0041] wherein a data storage access program or node (i.e., third program split) operates in association with the data store (i.e., secure data store)).
However, Krauss does not explicitly teach a feature of implementing a computing system as a secure multi-party computation.
On the other hand, Yan teaches a feature of implementing a computing system as a secure multi-party computation (see Yan, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan's teaching to Krauss’s system by implementing the processing system for performing entity resolution operation/process for an observed entity as a secure multi-party computation.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Yan (see [0032]) to provide Krauss’s system with an effective way to protect the private data of parties/entities in the system.  In addition, both of the references (Krauss and Yan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing a system for processing data from a plurality of sources/devices.  This close relation between both of the references highly suggests an expectation of success.

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 15 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
Krauss, [0026] for providing data over network from data source(s), wherein data representing each observed entity is interpreted as a record (see [0027]); also see Yan, [0032]); and
“insert, by the second program split of the secure multi-party computation, the second record into the secure data store” (see Krauss, [0031] and [0039] for receiving observations (i.e., records) from data source and storing the observations in data store; also see [0029] for an observed entity library stored in the data store),
“wherein the first client is unable to access any second records in the secure data store transmitted from the second client” (see Krauss, Fig. 1 and [0030] wherein data in the data store can be accessed by programs on the data store access nodes and the processing nodes and not by data sources (i.e., clients)), and
“wherein the second client is unable to access any first records in the secure data store transmitted from the first client” (see Krauss, Fig. 1 and [0030] wherein data in the data store can be accessed by programs on the data store access nodes and the processing nodes and not by data sources (i.e., clients)).

As to claim 17, this claim is rejected based on the same arguments as above to reject claim 16 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein performing the entity resolution operation” (see Krauss, Fig. 3) comprises:
Krauss, Fig. 3, elements 306, 308 and 310 for determining a resolved entity based comparison between an observed entity and a candidate entity; also see [0042]); and
“notifying the first software client of the result” (see Krauss, Fig. 3, element 312 for sending data/result to data store access program (i.e., first software client); also see [0060] for notifying data store access program of such newly stored resolved entity and determined relationship data; also see Yan, [0032] for making the outcome/result available to all the parties).

As to claim 18, Krauss teaches:
“A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions configured to” (see Krauss, Abstract, Fig. 1 and Fig 3 for performing an entity resolution operation of an observed entity based on observation data; also see Fig. 4 and [0068]):
“receive, from a first client, a first request to perform an entity resolution operation” (see Krauss, Fig. 3 and [0039] for receiving an observation from data source, wherein the received observation data triggering the entity resolution process (i.e., determining a resolved entity for the observed entity) can be interpreted as equivalent to a request as recited, and wherein the data source (e.g., a computer/device (see [0028])) can be interpreted as a client as recited), 
“wherein the first request is related to a first record uploaded by the first client, wherein the first record has one or more first attributes, and wherein the first record is stored in a secure data store” (see Krauss, [0027] wherein the observation data regarding an observed entity received from the data source and including one or more features as disclosed is interpreted as a 
“transmit, the first request, to a first program split of a [processing system]” (see Krauss, Fig. 1 and [0040] for assigning/transmitting the observed entity (i.e., the observation) from feature recognition program to the processing nodes wherein any component of a system (e.g., instance of a program, a module, a node, etc.) can be interpreted as program split of the system, wherein any communication/message between components/nodes can be broadly interpreted as request as recited); and
“perform, by the first program split of the [computing system] and by a third program split of the [computing system] and based on the received request, an entity resolution operation related to the first record and one or more second records uploaded to the secure data store by a second client” (see Kauss, Fig. 1, Fig. 3 and [0040]-[0041] for performing a process of resolving the observed entity based on observation (i.e., entity resolution operation) and candidate data (e.g., candidate entities/records (see [0011]) received from data sources), by combination of data storage access node(s) and processing node(s) or combination of programs, wherein each node or program or thread can be interpreted as a program split of the system, e.g., wherein a processing node can be interpreted as a first program split, and a data storage access node can be interpreted as a third program split as broadly recited; also see [0042]),
“wherein the third program split of the secure multi-party computation operates in the secure data store” (see Krauss, [0029] and [0041] wherein a data storage access program or node (i.e., third program split) operates in association with the data store (i.e., secure data store)).
However, Krauss does not explicitly teach a feature of implementing a computing system as a secure multi-party computation.
Yan teaches a feature of implementing a computing system as a secure multi-party computation (see Yan, [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yan's teaching to Krauss’s system by implementing the processing system for performing entity resolution operation/process for an observed entity as a secure multi-party computation.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Yan (see [0032]) to provide Krauss’s system with an effective way to protect the private data of parties/entities in the system.  In addition, both of the references (Krauss and Yan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, providing a system for processing data from a plurality of sources/devices.  This close relation between both of the references highly suggests an expectation of success.

As to claim 19, this claim is rejected based on the same arguments as above to reject claim 18 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the first program split is unable to perform the entity resolution operation without the third program split” (see Krauss, Fig. 1 and [0039]-[0040] for processing an observed entity (e.g., an observation) to determine a resolved entity based on the performance of data store access node(s), processing node(s) and/or combination of its program instances/threads, wherein each node/program/thread can be interpreted as a program split), and 
“wherein the third program split is not accessible by the first client” (see Krauss, [0041] wherein the data source (i.e., a device/client) cannot access threads running inside a data storage access node).

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 18 and is similarly rejected including the following:
Krauss as modified by Yan teaches:
“wherein the secure multi-party computation includes a second program split” (see Krauss, Fig. 1 and [0041] wherein the system includes a plurality of nodes, programs and threads wherein each node/program/thread is interpreted as a program split; also see Yan, [0032] for collaboratively computing by parties, wherein each portion of computing/processing by a party is interpreted as a program split), and 
“wherein the second program split is only accessible by the second client” (see Krauss, [0049] for assigning each observed entity to a processing based on entity type (i.e.. data from different data source (i.e., client) is handled by different processing node; also see Yan, [0032] for collaboratively computing by parties, wherein each portion of computing/processing by a party is interpreted as a program split), and 
“wherein the first program split is unable to perform the entity resolution operation without the second program split” (see Krauss, Fig. 1 and [0039]-[0040] for processing an observed entity (e.g., an observation) to determine a resolved entity based on the performance of data store access node(s), processing node(s) and/or combination of its program instances/threads, wherein each node/program/thread can be interpreted as a program split; also see Yan, [0032] for performing an operation/process by collaboratively computing/processing).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164